DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/849,417 filed on 12/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is not clear why the voltage detection circuit, the peak voltage acquiring circuit and the capacitor voltage value acquiring circuit are claimed as three different structures. Even though the capacitor voltage value acquiring circuit is described in the summary of invention and described in para 0015, the voltage value of the capacitor may be claimed but if a structure is claimed separately than the voltage detection circuit, it should be shown in the drawing. The peak voltage is acquired based on the voltage detection unit but the drawings don’t show the structure/component of a peak voltage acquiring circuit. One of ordinary skill in the art would understand that the voltage detection circuit, the peak voltage acquiring circuit and the capacitor voltage value acquiring circuit are one element that provide voltage detection value of the bus voltage, capacitor voltage and a peak voltage value. After reading the summary part, a person of ordinary skill in the art would interpret the capacitor voltage as being the bus voltage. For instance para 0011 describes the working machine with a peak voltage value acquiring circuit, but not with the voltage detection circuit nor the capacitor voltage value acquiring circuit; since the peak voltage value acquiring circuit is the voltage detection circuit here. Para 0015 states the machine may further comprise a capacitor voltage value acquiring circuit. But the claim states that both the peak voltage value and the capacitor voltage value are based on the voltage detection signal. 
Appropriate correction is required. 
Regarding claims 1, 7 and 9, it is not clear how the voltage detection circuit is configured to generate a voltage detection signal indicating a larger value between a voltage value of the rectified power and a value of a charging voltage across the capacitor. The voltage detection circuit detects voltage parameter value but not an indication of larger values between two other signals. The voltage detection circuit detects a voltage value. The voltage detection value doesn’t generate a voltage detection signal indicating larger values between two other values, because it doesn’t compare the values. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Niwa (US 2016/0072403).

Regarding claim 1, as best understoodNiwa teaches:
An electric working machine ([0002]: motor control device in a machine tool) comprising:
 a motor (Fig. 1 motor 4); 
a rectifier circuit (PWM rectifier 1) configured to rectify an AC power received from an AC power supply ([0005]: PWM rectifier 1 configured to convert AC power from a commercial three-phase AC power supply 3) and to output a rectified power (output of PWM rectifier 1), 
a bus line configured to receive the rectified power from the rectifier circuit (output of main circuit 11 is connected through a bus line configured to receive the rectified power from the rectified circuit; [0049]: AC power rectified to DC power by main circuit unit 11 and all stored in the smoothing capacitor 5);
a capacitor (smoothing capacitor 5) configured to smooth the rectified power to thereby generate a smoothed power (smoothing capacitor 5, thus to smooth the rectified voltage), the capacitor including a first electrode and a second electrode, the first electrode being electrically coupled with the bus line (inherently capacitors have a first electrode and a second electrode; and capacitor 5 is electrically coupled with bus line); and being arranged such that the first electrode has a voltage higher than a voltage of the second electrode in response to the capacitor being charged with the rectified power (it’s inherent behavior that the two plates are at different voltage; therefore one being higher than the other; once the power is on the capacitor is charged with rectified power from rectifier 1 and will slowly develop charge on each plate);
a drive circuit (inverter 2) electrically coupled with the bus line (Fig. 1 shows inverter 2 is electrically coupled to the bus line, that is the rectified DC power), the drive circuit being configured to drive the motor based on the smoothed power ([0005]: an inverter 2 configured to convert DC power to AC power which is supplied as a drive power of a motor 4 and the inverter 2 connected to the PWM rectifier 1 through a DC link smoothing capacitor 5);
a switching element (switch unit 41) electrically coupled with the second electrode (switch unit 41 coupled in series with smoothing capacitor 5; switch unit 41 electrically coupled with the second electrode of the capacitor 5);
 a resistive element (charging resistor 42) electrically coupled with the second electrode (charging resistor 42 coupled in parallel with the switch unit 41);
a voltage detection circuit ([0019]: DC Voltage detection unit) (i) coupled with the bus line ([0019]: connected to the DC side of the main circuit, thus coupled with the bus line), and (ii) configured to generate a voltage detection signal indicating a larger value between a voltage value of the rectified power and a value of a charging voltage across the capacitor ([0011]); and 
a control circuit configured (PWM rectifier 1 including capacitance calculation unit 17 and DC voltage storage unit) to: 
 	 acquire a peak voltage value based on the voltage detection signal, the peak voltage value corresponding to a maximum absolute value of a voltage of the AC power ([0019]: DC voltage storage unit configured to, in an initial boost period during which the smoothing capacitor, which has been initially charged to a peak value of an AC voltage is further charged to a voltage higher than the peak value of the AC voltage through a power conversion operation, store respective DC voltages detected by the DC detection unit at the start time and the end time of initial boost period; thus acquire a peak voltage value based on the voltage detection signal);
	acquire a capacitor voltage value based on the voltage detection signal ([0019]: DC voltage detection unit configured to detect a DC voltage across a smoothing capacitor, thus based on the voltage detection signal… capacitance calculation unit configured to calculate the capacitance of the smoothing capacitor based on a DC voltage), the capacitor voltage value corresponding to a value of a charging voltage across the capacitor (Fig. 5 and [0013]: DC voltage value across the smoothing capacitor (DC voltage across the DC link) therefore, capacitor voltage acquired based on the voltage detection signal and para [0020]-[0021]: capacitance calculation unit); and
bring the switching element into conduction ([0010]: switch 41 is turned on (closed), thus switching element brought into conduction) in response to a difference between the peak voltage value and the capacitor voltage value becoming smaller than or equal to a difference threshold value (Note: here the difference between the peak voltage value and capacitor value becoming smaller may be taken to be zero for instance; where the capacitor voltage has the value of the peak voltage and the difference threshold value may be zero) ([0010]: When the smoothing capacitor has been charged to a peak value of the AC voltage at the AC power supply 3, the switch unit is turned on , thus in conduction, and the initial charging operation is finished; para [0020-0021] and equation 1 states about the capacitance being lower than a predetermined value and the equation presents the difference between DC Voltage of capacitor at the end time of the initial boost as the peak voltage and the DC voltage at the start time of the initial boost period which is taken as the voltage of the capacitor).

Regarding claim 2,  Niwa teaches:
The electric working machine according to claim 1,
wherein the first switching element and/or the resistive element are/is configured to allow a charging current to flow from the bus line to the capacitor and a discharging current to flow from the capacitor to the bus line to flow through the switching element and/or resistive element (Fig. 1 shows switch element allowing the passage of current to capacitor 5 which is electrically coupled with rectifier 1 and [0009]: inrush current flows through the main circuit 11 of the PWM rectifier 1 before charging the capacitor 5; thus current flows through the rectifier and initial charging circuit 31 between the rectifier 1 and capacitor 5 and [0012]: capacitor 5 repeats charge and discharge).

Regarding claim 6, Niwa teaches:
The electric working machine according to claim 1, wherein the resistive element includes: a first end electrically coupled with the second electrode without through the switching element; and a second end, and wherein the second electrode is electrically coupled with a ground line through the first end and the second end of the resistive element (Fig. 1)

Regarding claim 7, as best understood, Niwa teaches:
An electric working machine ([0002]: motor control device in a machine tool) comprising:
 a motor (Fig. 1 motor 4); 
a rectifier circuit (PWM rectifier 1) configured to rectify an AC power received from an AC power supply ([0005]: PWM rectifier 1 configured to convert AC power from a commercial three-phase AC power supply 3) and to output a rectified power (output of PWM rectifier 1), 
a bus line configured to receive the rectified power from the rectifier cirecuit (output of main circuit 11 is connected through a bus line configured to receive the rectified power from the rectified circuit; [0049]: AC power rectified to DC power by main circuit unit 11 and all stored in the smoothing capacitor 5);
a capacitor (smoothing capacitor 5) configured to smooth the rectified power to thereby generate a smoothed power (smoothing capacitor 5, thus to smooth the rectified voltage), the capacitor including a first electrode and a second electrode, the first electrode being electrically coupled with the bus line (inherently capacitors have a first electrode and a second electrode; and capacitor 5 is electrically coupled with bus line); and being arranged such that the first electrode has a voltage higher than a voltage of the second electrode in response to the capacitor being charged with the rectified power (it’s inherent behavior that the two plates are at different voltage; therefore one being higher than the other; once the power is on the capacitor is charged with rectified power from rectifier 1 and will slowly develop charge on each plate);
a drive circuit (inverter 2) electrically coupled with the bus line (Fig. 1 shows inverter 2 is electrically coupled to the bus line, that is the rectified DC power), the drive circuit being configured to drive the motor based on the smoothed power ([0005]: an inverter 2 configured to convert DC power to AC power which is supplied as a drive power of a motor 4 and the inverter 2 connected to the PWM rectifier 1 through a DC link smoothing capacitor 5);
a switching element (switch unit 41) electrically coupled with the second electrode (switch unit 41 coupled in series with smoothing capacitor 5; switch unit 41 electrically coupled with the second electrode of the capacitor 5);
 a resistive element (charging resistor 42) electrically coupled with the second electrode (charging resistor 42 coupled in parallel with the switch unit 41);
a voltage detection circuit ([0019]: DC Voltage detection unit) (i) coupled with the bus line ([0019]: connected to the DC side of the main circuit, thus coupled with the bus line), and (ii) configured to generate a voltage detection signal indicating a larger value between a voltage value of the rectified power and a value of a charging voltage across the capacitor ([0011]); and 
 	a peak voltage value acquiring circuit ([0019]: DC voltage storage unit 14)  configured to acquire a peak voltage value based on the voltage detection signal, the peak voltage value corresponding to a maximum absolute value of a voltage of the AC power ([0019]: DC voltage storage unit configured to, in an initial boost period during which the smoothing capacitor, which has been initially charged to a peak value of an AC voltage is further charged to a voltage higher than the peak value of the AC voltage through a power conversion operation, store respective DC voltages detected by the DC detection unit at the start time and the end time of initial boost period; thus acquire a peak voltage value based on the voltage detection signal);
	a capacitor voltage value acquiring circuit ([0019]-[0021]: capacitance calculation unit 17 as the acquirer unit) configured to acquire a capacitor voltage value based on the voltage detection signal ([0019]: DC voltage detection unit configured to detect a DC voltage across a smoothing capacitor, thus based on the voltage detection signal… capacitance calculation unit configured to calculate the capacitance of the smoothing capacitor based on a DC voltage), the capacitor voltage value corresponding to a value of a charging voltage across the capacitor (Fig. 5 and [0013]: DC voltage value across the smoothing capacitor (DC voltage across the DC link) therefore, capacitor voltage acquired based on the voltage detection signal and para [0020]-[0021]: capacitance calculation unit); and
a control circuit (PWM rectifier 1) configured to bring the switching element into conduction ([0010]: switch 41 is turned on (closed), thus switching element brought into conduction) in response to a difference between the peak voltage value and the capacitor voltage value becoming smaller than or equal to a difference threshold value (Note: here the difference between the peak voltage value and capacitor value becoming smaller may be taken to be zero for instance; where the capacitor voltage has the value of the peak voltage and the difference threshold value may be zero) ([0010]: When the smoothing capacitor has been charged to a peak value of the AC voltage at the AC power supply 3, the switch unit is turned on , thus in conduction, and the initial charging operation is finished; para [0020-0021] and equation 1 states about the capacitance being lower than a predetermined value and the equation presents the difference between DC Voltage of capacitor at the end time of the initial boost as the peak voltage and the DC voltage at the start time of the initial boost period which is taken as the voltage of the capacitor).

Regarding claim 8, Niwa teaches:
An electric working machine ([0002]: motor control device in a machine tool) comprising:
 a motor (Fig. 1 motor 4); 
a rectifier circuit (PWM rectifier 1) configured to rectify an AC power received from an AC power supply ([0005]: PWM rectifier 1 configured to convert AC power from a commercial three-phase AC power supply 3) and to output a rectified power (output of PWM rectifier 1), 
a bus line configured to receive the rectified power from the rectifier circuit (output of main circuit 11 is connected through a bus line configured to receive the rectified power from the rectified circuit; [0049]: AC power rectified to DC power by main circuit unit 11 and all stored in the smoothing capacitor 5);
a capacitor (smoothing capacitor 5) configured to smooth the rectified power to thereby generate a smoothed power (smoothing capacitor 5, thus to smooth the rectified voltage), the capacitor including a first electrode and a second electrode, the first electrode being electrically coupled with the bus line (inherently capacitors have a first electrode and a second electrode; and capacitor 5 is electrically coupled with bus line); and being arranged such that the first electrode has a voltage higher than a voltage of the second electrode in response to the capacitor being charged with the rectified power (it’s inherent behavior that the two plates are at different voltage; therefore one being higher than the other; once the power is on the capacitor is charged with rectified power from rectifier 1 and will slowly develop charge on each plate);
a drive circuit (inverter 2) electrically coupled with the bus line (Fig. 1 shows inverter 2 is electrically coupled to the bus line, that is the rectified DC power), the drive circuit being configured to drive the motor based on the smoothed power ([0005]: an inverter 2 configured to convert DC power to AC power which is supplied as a drive power of a motor 4 and the inverter 2 connected to the PWM rectifier 1 through a DC link smoothing capacitor 5);
a switching element (switch unit 41) electrically coupled with the second electrode (switch unit 41 coupled in series with smoothing capacitor 5; switch unit 41 electrically coupled with the second electrode of the capacitor 5);
 a resistive element (charging resistor 42) electrically coupled with the second electrode (charging resistor 42 coupled in parallel with the switch unit 41);
a voltage detection circuit ([0019]: DC Voltage detection unit) coupled with the bus line, and configured to output a voltage detection signal indicating a voltage value of the bus line; ([0019]: connected to the DC side of the main circuit, thus coupled with the bus line), and
a control circuit programmed to perform (PWM rectifier 1 including capacitance calculation unit 17 and DC voltage storage unit): 
 	 a first function to acquire a peak voltage value based on the voltage detection signal, the peak voltage value corresponding to a maximum absolute value of a voltage of the AC power ([0019]: DC voltage storage unit configured to, in an initial boost period during which the smoothing capacitor, which has been initially charged to a peak value of an AC voltage is further charged to a voltage higher than the peak value of the AC voltage through a power conversion operation, store respective DC voltages detected by the DC detection unit at the start time and the end time of initial boost period; thus acquire a peak voltage value based on the voltage detection signal);
	a second function to acquire a capacitor voltage value based on the voltage detection signal ([0019]: DC voltage detection unit configured to detect a DC voltage across a smoothing capacitor, thus based on the voltage detection signal… capacitance calculation unit configured to calculate the capacitance of the smoothing capacitor based on a DC voltage), the capacitor voltage value corresponding to a value of a charging voltage across the capacitor (Fig. 5 and [0013]: DC voltage value across the smoothing capacitor (DC voltage across the DC link) therefore, capacitor voltage acquired based on the voltage detection signal and para [0020]-[0021]: capacitance calculation unit); and
a third function to bring the switching element into conduction ([0010]: switch 41 is turned on (closed), thus switching element brought into conduction) in response to a difference between the peak voltage value and the capacitor voltage value becoming smaller than or equal to a difference threshold value (Note: here the difference between the peak voltage value and capacitor value becoming smaller may be taken to be zero for instance; where the capacitor voltage has the value of the peak voltage and the difference threshold value may be zero) ([0010]: When the smoothing capacitor has been charged to a peak value of the AC voltage at the AC power supply 3, the switch unit is turned on , thus in conduction, and the initial charging operation is finished; para [0020-0021] and equation 1 states about the capacitance being lower than a predetermined value and the equation presents the difference between DC Voltage of capacitor at the end time of the initial boost as the peak voltage and the DC voltage at the start time of the initial boost period which is taken as the voltage of the capacitor).

Regarding claim 9, as best understood, Niwa teaches:
The electric working machine according to claim 8, wherein the voltage detection circuit is configured to output the voltage detection signal indicating a larger value between a voltage value of the rectified power and the value of the charging voltage across the capacitor ([0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2016/0072403) in view of Tsyrganovich (US 9,337,744).

Regarding claim 3, Niwa doesn’t explicitly teach:
wherein the second electrode is electrically coupled with a ground line through the switching element.  
However, Tsyrganovich teaches a second electrode of the storage capacitor 14 coupled with a ground line through the switching Q1 15.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching of Tsyrganovich coupled to the second electrode of Niwa and coupled with a ground line in order to for a pulse of current can flow in a current path through the rectifier then the capacitor. This pulse of current flow suppresses the occurrence of inrush current. 
 
Regarding claim 4, Niwa doesn’t explicitly teach:
wherein the second electrode is electrically coupled with a ground line through the resistive element.  
However, Tsyrganovich teaches a second electrode of the storage capacitor 14 coupled with a ground line through the resistive elements 29, 30.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resistive element of Tsyrganovich coupled to the second electrode of Niwa and coupled with a ground line in order to for a pulse of current can flow in a current path through the rectifier then the capacitor. This pulse of current flow suppresses the occurrence of inrush current. 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued with respect to amended portion of claim 1 on page 9-10. 
Examiner disagrees. The amended portion states that the voltage detection signal indicates a larger value between a voltage value of the rectified power and a value of a charging voltage across the capacitor. It doesn’t specifically state that the charging voltage across the capacitor is larger than the voltage value of the rectified power. The amended portion doesn’t state which one is larger.
	Therefore, the amendment doesn’t over come the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZEMENAY T. TRUNEH
Examiner
Art Unit 2846

4/9/22

/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846